DETAILED ACTION
This is the first Office action on the merits of Application No. 17/696,113. Claims 1-13 are pending.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/16/2022 has been considered by the examiner.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 5-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yukishima (WIPO document WO2017051719, cited on the IDS dated 3/16/2022).
Regarding claim 1, Yukishima discloses an electric drive axle (Fig. 1) for a motor vehicle comprising a first half shaft (Fig. 1, shaft 24), a second half shaft (Fig. 1, shaft 25), a first parking lock unit in a first transmission (Fig. 1, e.g. left side), wherein the first parking lock unit is associated with the first half shaft, a second parking lock unit in a second transmission (Fig. 1, e.g. right side), wherein the second parking lock unit is associated with the second half shaft, wherein the first parking lock unit and the second parking lock unit are mechanically connected to one another via a connecting linkage (Fig. 4, end side rods 44b) which is connected via a first lever (Fig. 4, 44c leverages the pawl into position (e.g. upper)) to a first operating shaft (Fig. 4, 44a is a shaft the fits in casing 21d (e.g. upper)) and via a second lever Fig. 4, 44c leverages the pawl into position (e.g. lower)) to a second operating shaft (Fig. 4, 44a is a shaft the fits in casing 21d (e.g. lower)), and a central actuator arrangement (Fig. 4, actuator 43), wherein the actuator arrangement is adjustingly connected to the connecting linkage.
Regarding claim 2, Yukishima discloses the electric drive axle according to Claim 1, wherein the first half shaft is drivingly connected or connectable to a first electric machine (Fig. 1, e.g. 3 left side) and the second half shaft is drivingly connected or connectable to a second electric machine (Fig. 1, e.g. 3 right side).
Regarding claim 5, Yukishima discloses the electric drive axle according to Claim 1, wherein the first and second parking lock units each include a parking lock wheel (Fig. 1, two parking gear 41) attached in each case to an output shaft (Fig. 1, shaft 23), wherein a locking function can be implemented directly in the respective transmission (shown in Fig. 1).
Regarding claim 6, Yukishima discloses the electric drive axle according to Claim 1, wherein the actuator arrangement is installed on one of the first and second transmissions (shown in Figs. 1-4).
Regarding claim 7, Yukishima discloses the electric drive axle according to Claim 1, wherein the first and second operating shafts are held in position independently of one another by a latching pin (Fig. 4, spring 44d and ends of 44b/44e act as latching pin that holds the position 44c and the operating shafts 44a).
Regarding claim 8, Yukishima discloses the electric drive axle according to Claim 1, wherein the connecting linkage is connected to the first and second levers via a key-hole connection (Fig. 4, 44a connects/keys to a hole in 43).
Regarding claim 9, Yukishima discloses the electric drive axle according to Claim 1, wherein a rotational movement (Figs. 3-4, the rotational movement pawl 42 is near/around 44a and the claim does not limit the rotation movement has to be the levers, only initiated by the levers) around the operating shafts (44a) is initiated via pushing and pulling movement of the levers (44c).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Yukishima (WIPO document WO2017051719, cited on the IDS dated 3/16/2022) in view of Hofkirchner (US Patent Publication 20170234427).
Regarding claim 3, Yukishima discloses the electric drive axle according to Claim 1, wherein the actuator arrangement has a main actuator (Fig. 4, e.g. 43).
	Yukishima does not disclose an emergency actuator and a spring energy store.
	Hofkirchner discloses a parking lock (Fig. 1) wherein the actuator arrangement has a main actuator (Fig. 1, motor 10), an emergency actuator (Fig. 1 safety mechanism 6), and a spring energy store (Fig. 1, spring 9). In the modification, the actuator arrangement of Hofkirchner replaces the actuator of Yukishima and at the threaded nut 13 of Hofkirchner the parking rod 44 of Yukishima can be attached, e.g. at the location of axis 14 of Hofkirchner. Hofkirchner and Yukishima both operate by translating the cam to move the detent/pawl. Hofkirchner teaches the advantages of having a safety mechanism that can be used in the event of a fault (paragraph [0012]). Hofkirchner also teaches the configuration has the advantage of modular construction and reliable operation (paragraph [0010]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yukishima to incorporate an emergency actuator and a spring energy store of Hofkirchner to have the advantage of a safety mechanism that can be used in the event of a fault.
Regarding claim 4, Yukishima, as modified by Hofkirchner, discloses the electric drive axle according to Claim 3, wherein the main actuator is an electric motor (Hofkirchner, Fig.1, electric motor 10), and the emergency actuator is a linear magnet (Hofkirchner, Fig. 1, electromagnet 7).

Allowable Subject Matter
Claims 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	Regarding claim 10, the prior art does not disclose or render obvious the electric drive axle wherein the spring energy store is arranged between a toothed wheel segment actuated by the electric motor and the connecting linkage, in combination with the other elements required by claims 1 and 3.
	Claims 11-13 would be allowable for being dependent on an allowable claim.
	The closest prior art, Yukishima (WIPO document WO2017051719, cited on the ids dated 3/16/2022) in view of Hofkirchner (US Patent Publication 20170234427), discloses spring energy store (Hofkirchner, 9), but does not disclose a toothed wheel segment nor the arrangement the spring energy store is arranged between a toothed wheel segment and the connecting linkage 
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Li (US Patent Publication 20180135752) discloses a main actuator actuating multiple pawls (Figs. 3-4).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI WU whose telephone number is (469)295-9111. The examiner can normally be reached Tues-Thurs 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LORI WU/Examiner, Art Unit 3659